TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00278-CR


                                    Ex parte John D. Ferrara



              FROM THE COUNTY COURT AT LAW NO 3 OF HAYS COUNTY,
              NO. 21-0498-C, JUDGE LINDA RODRIGUEZ, JUDGE PRESIDING


                            MEMORANDUM OPINION


PER CURIAM

               On June 14, 2021, John D. Ferrara filed a notice of appeal stating he wanted to

appeal from the “judgement of the trial court to not dismiss an arrest by felony warrant that has

not been filed in Justice Court, but was determined to not be a felony by the Hays County

District Attorney’s Office and the Travis County Attorney (Pro Tem) and therefore cause

20-2877 (filed in Hays County District Court), was referred to the County Court for relief; per

the District Court.” It appears from the clerk’s record that Ferrara is appealing from the trial

court’s ruling on his “Application for Pre-Indictment Habeas Corpus Relief / Motion to Dismiss

Prosecution,” however although the trial court verbally ruled that it would change Ferrara’s bond

to a personal-recognizance bond but was otherwise denying his requested relief, the record does

not indicate that the trial court has signed any judgment or order from which an appeal may be

taken. Nor does the clerk’s record include the required trial-court certification of Ferrara’s right

to appeal. See Tex. R. App. P. 25.2(a)(d).

               The rules of appellate procedure require the trial court to enter a certification of a

defendant’s right of appeal “each time it enters a judgment of guilt or other appealable order.”
Id. R. 25.2(a)(2).    An order denying a pretrial application for habeas corpus relief is an

appealable order. See Ex parte Schmidt, 109 S.W.3d 480, 481 (Tex. Crim. App. 2003); Ex parte

Stevens, No. 03-19-00103-CR, 2019 WL 1123457, at *1 (Tex. App.—Austin Mar. 11, 2019, no

pet.) (order & mem. op., not designated for publication) (per curiam); see also Ex parte Miller,

No. 03-16-00137-CR, 2016 WL 2942004, at *1 (Tex. App.—Austin May 10, 2016, no pet.)

(order & mem. op., not designated for publication) (per curiam) (abating appeal and directing

trial court to prepare and file certification of appellant's right of appeal from order denying

pretrial habeas corpus relief).

               We abate this appeal and direct the trial court to either sign an order ruling on

Ferrara’s application or to hold a hearing to determine whether a final order was actually entered.

The court is also instructed to prepare and file a certification of Ferrara’s right of appeal from the

order ruling on his pretrial application for writ of habeas corpus as required by the Texas Rules

of Appellate Procedure.      See Tex. R. App. P. 25.2(a)(2), 44.4.          A supplemental clerk's

record containing the trial court's certification shall be filed with this Court no later than

December 13, 2021. See id. R. 25.2(d), 34.5(c)(2).

               It is so ordered on November 19, 2021.



Before Chief Justice Byrne, Justices Triana and Kelly

Filed: November 19, 2021

Do Not Publish




                                                  2